internal_revenue_service department index number washington d c person to contact telephone number refer reply to cc intl br2 -plr-116450-98 date date taxpayer u sec_1 f1 f2 country a country b l1 l2 date a date b date c fi date d yeara year b x y amounta amountb amountc amountd amounte amountf amountg producta productb this is in response to your letter dated date requesting a ruling as to whether payments made pursuant to the terms of a bankruptcy plan are subject_to_withholding the information you submitted for under sec_1442 of the internal_revenue_code consideration is summarized below this letter is predicated upon the facts and representations the ruling contained in submitted and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the factual information representations and other data may be dold required as part of the audit process facts a domestic_corporation agreed to purchase all the issued and on date a u sec_1 a wholly owned outstanding_stock of taxpayer is subsidiary of f2 a corporation organized under the laws of country a in turn f2 was and still is a wholly owned subsidiary of f1 a limited_liability corporation organized under the laws of country b the acquisition was financed through a syndicate of banks and finance companies including l1 as both lender and agent and l2 under the terms of two agreements dated date b this syndicate is collectively referred to as lenders at the time u sec_1 was and still from to the mid-1990s f1 sold product a to taxpayer for conversion into product b in the united_states the sales were made pursuant to a supply agreement dated date a the supply agreement the lenders were contractual third party beneficiaries of the agreement with regard to payment terms the supply agreement provided for payment at sight though the parties could mutually agree on credit terms of up to days when financial circumstances rendered it difficult for taxpayer to remit at sight f1 made it a practice to grant the day term taxpayer did not execute promissory notes when f1 extended credit and instead reflected it on its books as open account indebtedness the supply agreement did not provide for nor did taxpayer pay any stated_interest on the indebtedness bill typically a u s company buying goods from a foreign vendor must post an irrevocable letter_of_credit lc as payment however taxpayer's financial situation left it difficult or consequently f1 generally arranged for payment by impossible to obtain an lc of exchange which taxpayer would accept trade presenting taxpayer with a acceptance --thereby agreeing to pay the stated amount within the stipulated term in effect taxpayer's acceptance made the bill of exchange the equivalent of a promissory note at times f1 would sell the trade acceptances at a discount and generally with recourse to f1 to various banks located in country b the trade acceptances did not bear interest and initially carried a thirty day term however as taxpayer's financial condition and liquidity deteriorated f1 gradually extended the trade acceptance terms to one hundred and eighty days in light of taxpayer's fiscal problems the lenders and taxpayer amended and restated the original loan documents specifically on date c an amended agreement was executed whereby the lenders agreed to refrain from filing an involuntary bankruptcy petition against taxpayer in exchange for heightened restrictions on the types of payments that taxpayer could make however the amended agreement generally permitted payment to f1 for goods purchased in the ordinary course of business additionally f1 gave a guaranty to the lenders which obligated it to make capital contributions to taxpayer upon demand by l1 in the event taxpayer could not make loan payments as they matured over the course of the next several years the parties amended the loan documents two additional times in the final amendment the lenders found it necessary to place restrictions on the payments from taxpayer to f1 for example f1 agreed unconditionally that taxpayer would continue to remit no more than x of the total of all new invoiced purchases for payment on outstanding payables until such time that f1 had provided taxpayer with amount a of new product to be purchased by taxpayer f1 and taxpayer agreed to diligently pursue the refinancing of certain loans and f1 agreed to permit taxpayer to maintain aggregate trade credit ranging from amount b to amount c further if the loans weren't repaid by a certain date f1 agreed to allow an aggregate trade credit of no less than amount c eventually taxpayer became unable to make all its payments on the outstanding trade acceptances at first f1 advised the taxpayer the order in which to pay the outstanding acceptances f1 as guarantor also paid some of the trade acceptances that were now held by the banks it engaged an taxpayer's financial condition continued to deteriorate and in year a in year b taxpayer began investment banker to arrange the sale of the company negotiating the sale of substantially_all its and its subsidiaries operating_assets taxpayer also owned of the capital stock of three major subsidiaries the parties executed a formal asset purchase agreement on date d the agreement was negotiated with the understanding that taxpayer would promptly file a chapter bankruptcy petition the following day taxpayer and its subsidiaries each filed a chapter bankruptcy petition taxpayer then changed its corporate name for the purpose of managing the liquidation subsequently taxpayer's principal creditors f1 u sec_1 and the lenders entered into an intercreditor agreement whereby all parties agreed to among others support the following actions i l1 providing debtor in possession financing ii f1 having an allowed claim of amount d iii l2 being paid amount e and iv l1 being paid in full the bankruptcy court approved the terms of the asset purchase agreement thereafter taxpayer and its subsidiaries filed a joint plan which the bankruptcy court confirmed the subsidiaries were then merged or liquidated into taxpayer who in turn sold substantially_all its assets including the right to its tradename of claim alleging that in connection with taxpayer's bankruptcy proceeding f taxpayer owed amount f relating to the extensions of credit including i amounts owed to f1 from sales to taxpayer on open account ii amounts owed to f1 under trade acceptances fi reacquired as guarantor and iii amounts owed directly to banks located in country b though the details are admittedly unclear to taxpayer it appears that f1 acted on behalf of certain banks located in country b in submitting the amount f claim filed a proof taxpayer objected to the claim on the ground that it failed to account for indebtedness of f1 to taxpayer f1 did not oppose taxpayer's objection and accordingly the bankruptcy for purposes of this ruling court entered an order that reduced f1’s claim to amount d request we assume that f1 will receive a distribution of amount g under the plan which further we assume that the bankruptcy claim by f1 represents y cents on the dollar consists of on account credit trade acceptances it reacquired and trade acceptances held by the banks in country b ll ruling requested taxpayer requests a ruling that the amount_paid to f1 pursuant to the bankruptcy plan is not subject_to_withholding under sec_1442 of the internal_revenue_code the code ill law and analysis in general sec_881 of the code imposes a tax of on amounts received by a foreign_corporation from sources within the united_states as interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed or determinable annual or periodic_payments sec_1442 requires the payor to deduct and withhold the imposed by sec_881 at the source the issue here is whether any portion of the bankruptcy claim that taxpayer will pay to f1 is subject_to tax under sec_881 i whether any portion of the bankruptcy claim is original_issue_discount oid or imputed_interest under sec_1274 sec_483 or sec_7872 of the code for to make that determination the relevant debt_instrument must first be identified purposes of the oid rules sec_1275 defines a debt_instrument as a bond debenture note or certificate or other evidence_of_indebtedness regulation sec_1 d further defines a debt_instrument as any instrument or contractual arrangement that constitutes indebtedness under genera principles of federal_income_tax laws f1’s bankruptcy claim consists in part of various amounts owed to f1 from sales on open account credit or under negotiated and discounted trade acceptances reacquired by f1 as guarantor the sales arose from an arrangement between f1 and taxpayer by which f1 sold product a to taxpayer in return for deferred payment thus each indebtedness constituting the ultimate claim represents an indebtedness issued for nonpublicly traded property given the facts the relevant debt_instrument could be viewed as either the entire contractual arrangement between f1 and taxpayer ie the supply agreement or a series of individual arrangements between f1 and taxpayer ie the trade acceptances regulation sec_1_1275-2 which is generally effective for debt instruments issued after date requires the aggregation of debt instruments for purposes of the oid rules where the debt instruments are issued in connection with the same transaction or series of related transactions determined based on all the facts and circumstances although most of the trade acceptances and open account indebtedness were issued prior to this date we believe that a general facts_and_circumstances_test would be applied to determine whether each trade acceptance constitutes a separate debt_instrument under the terms of the supply agreement payment was either due at sight or in therefore the supply accordance with the credit terms agreed upon by the parties agreement permitted the extension of credit but did not itself evidence the extension of moreover each trade acceptance was separately negotiated and contained credit varying credit terms depending on taxpayer's financial condition at the time of negotiation accordingly the trade acceptances should not be aggregated for purposes of determining whether the debts include an oid or imputed_interest component a oid under sec_1274 or imputed_interest under sec_483 sec_1274 of the code imputes oid on certain debt instruments issued in consideration for the sale_or_exchange of property where some or all of the payments under the debt_instrument are due more than six months after the date of the sale_or_exchange sec_1274 while the regulations under sec_1274 generaily do not provide rules for calculating payment due dates the regulations under sec_1272 which pertain to short term debt obligations are helpful in determining the payment due dates for the trade acceptances and open account indebtedness at issue specifically sec_1_1272-1 provides that the maturity_date of a debt_instrument is the last possible date that the instrument could be outstanding under its terms based on information provided by the taxpayer none of the trade acceptances were extended beyond days further the terms of the trade acceptances indicate that the due dates were within six months of the sale_or_exchange because all the payments are due within six months the trade acceptances and open account indebtedness are not debt instruments to which sec_1274 applies similarly the trade acceptances are not debt instruments to which sec_483 applies the code limits the application of sec_483 to payments that are due more than six months after the date of the sale_or_exchange to which they relate under a contract- i under which some or all of the payments are due more than year after the date of the sale_or_exchange and ii under which there is total_unstated_interest again given the information provided by the taxpayer no payment is due more than one year from the sale_or_exchange accordingly the trade acceptances and open account indebtedness are not subject_to sec_483 b imputed_interest under sec_7872 sec_7872 imputes interest on certain below-market loans such as gift_loans corporate- shareholder loans compensation-related loans and other tax_avoidance loans sec_7872 a below_market_loan is defined under sec_7872 as any loan if a in the case of a demand_loan interest is payable on the loan at a rate less than the applicable_federal_rate or b in the case of a term_loan the amount_loaned exceeds the present_value of all payments due under the loan in the instant case the trade acceptances and open account indebtedness do not provide for any stated_interest therefore unless otherwise excepted the trade acceptances and open account indebtedness constitute below-market loans sec_1_7872-5t of the temporary regulations contains a list of below-market loans that are exempt from sec_7872 because the interest arrangements do not have a significant tax effect on the federal tax_liability of the borrower or the lender specifically under 7872-5t b a below-market_loan made to or from a foreign_person is exempt from sec_7872 provided that the requirements of paragraph c are met sec_1 5t c provides that not apply to a below-market_loan a sec_7872 shail compensation-related_loan or a shareholder-corporation loan where the borrower is a shareholder that is not a c_corporation as defined in sec_1361 if the lender is a foreign_person and the borrower is a u_s_person unless the interest_income imputed to the foreign_person without regard to this paragraph would be effectively connected with the conduct of a u s trade_or_business within the meaning of sec_864 and the regulations thereunder and not exempt from u s taxation under a treaty other than thus to the extent the interest component to the debt if any is not effectively connected with the conduct of a u s trade_or_business sec_7872 does not apply bas c amounts paid to f1 on behalf of banks in country b the facts indicate that taxpayer will remit a portion of the bankruptcy claim to f1 on behalf of the banks in country b that portion represents amounts owed to banks in country b for the trade acceptances negotiated by f1 to the banks at the time of negotiation f1 discounted each trade acceptance given the facts the acquisition_discount created is not subject_to_withholding under chapter_3 of the code cf sec_1276 iv conclusion based on the taxpayer's representations the terms of the on account credit and trade acceptances and the subsequent negotiation of certain trade acceptances to the banks in country b we have determined that a there is no oid or interest imputed under sec_1274 or sec_483 because no payment is due more than six months from the sale_or_exchange b the on account credit and trade acceptances are considered below_market_loans however they are specifically exempted from sec_7872 provided that the interest component if any is not effectively connected to a u s trade_or_business and the discount created in this case on the subsequent negotiation of the trade c acceptances by f1 to the banks in country b is not subject_to chapter_3_withholding accordingly we conclude that because there is no u s source interest or oid component to the payment from taxpayer to f1 and the discount created by f1's subsequent negotiation of certain trade acceptances to the banks in country b is not subject_to chapter_3_withholding the entire amount_paid to f1 pursuant to the bankruptcy plan is not subject_to_withholding under sec_1442 of the code no opinion is expressed as to the income_tax consequences of the transaction described above under sec_482 of the code or the regulations thereunder this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent pl ae a philip é garlett senior technical reviewer branch associate chief_counsel internationa 32lp
